Exhibit 10.2
SYSCO CORPORATION
2009 NON-EMPLOYEE DIRECTORS STOCK PLAN
20__ RESTRICTED STOCK AWARD AGREEMENT
     This Restricted Stock Award Agreement (“Agreement”) was made and entered
into as of _________, 20___ (“Date of Grant”), by and between Sysco Corporation,
a Delaware corporation (hereinafter “Sysco”), and ______________, a director of
Sysco (hereinafter “Director”).
W I T N E S S E T H:
     WHEREAS, the Board of Directors of Sysco has adopted, and Sysco’s
stockholders have approved, the Sysco Corporation 2009 Non-Employee Directors
Stock Plan (the “Plan”), the purpose of which is to promote the interests of
Sysco and its stockholders by enhancing Sysco’s ability to attract and retain
the services of experienced and knowledgeable directors and by encouraging such
directors to acquire an increased proprietary interest in Sysco through the
ownership of common stock, $1.00 par value, of Sysco (“Common Stock”); and
     WHEREAS, the Board of Directors of Sysco has adopted the Sysco Corporation
2009 Board of Directors Stock Deferral Plan (the “Stock Deferral Plan”), the
purpose of which is to provide its non-employee directors the opportunity to
defer receipt of stock that would otherwise be transferred to them during their
service on the Board of Directors of Sysco Corporation under the Plan in order
to allow them to participate in the long-term success of Sysco and to promote a
greater alignment of interests between the non-employee directors and the
shareholders;
     WHEREAS, the Plan provides that non-employee directors may receive awards
of restricted shares of Sysco Common Stock and may defer the receipt of such
shares under the Stock Deferral Plan; and
     WHEREAS, Director desires to continue to serve on the Board of Directors of
Sysco and to accept an award of restricted stock in accordance with the terms
and provisions of the Plan and this Agreement;
     NOW, THEREFORE, in consideration of the foregoing, the parties agree as
follows:
1. GRANT OF RESTRICTED SHARES; CONVERSION TO SHARE UNITS; VESTING
     (a) Grant of Restricted Shares. Sysco, as authorized by the Board of
Directors, hereby grants to Director ______ shares of restricted Common Stock
pursuant to the provisions of the Plan.
     (b) Exchange for Share Units. Pursuant to Director’s Restricted Share
Deferral Election (as defined in the Stock Deferral Plan), Director elected to
defer receipt of 100% of the shares of restricted Common Stock granted during
calendar year 2010. As a result, all ____ shares of restricted Common Stock (the
“Exchanged Shares”) granted to Director pursuant to paragraph 1(a) of this
Agreement are

 



--------------------------------------------------------------------------------



 



hereby exchanged for Share Units (as defined in the Stock Deferral Plan) under
the Stock Deferral Plan and the Director shall have no rights to receive the
Exchanged Shares. The Director’s rights with respect to the Share Units received
in exchange for the Exchanged Shares, as well as the terms and conditions of the
Share Units, are those as described in the Stock Deferral Plan; provided,
however, vesting of the Share Units and the rights to the Share Units upon
Director’s Cessation of Service on the Board shall be determined under Section
1(c) and Section 2 of this Agreement, as applicable.
     (c) Vesting. The Share Units received in exchange for the Exchanged Shares
shall be subject to vesting as follows:

  (i)   One-hundred percent (100%) of the Share Units received in exchange for
the Exchanged Shares shall vest on the first anniversary of the Date of Grant.  
  (ii)   Any unvested portion of the Share Units received in exchange for the
Exchanged Shares shall vest upon the occurrence of a Change in Control. For
purposes of this Agreement, “Change in Control” means that a person or persons
who are acting together for the purpose of acquiring an equity interest in Sysco
acquire beneficial ownership (as defined in Rule 13d-3 promulgated under the
Securities Exchange Act of 1934, as amended) of 20% or more of the outstanding
Common Stock.

2. CESSATION OF SERVICE.
     Except as set forth below and unless otherwise determined by the Board, if
Director ceases to be a Non-Employee Director (as defined in the Plan) prior to
the vesting of any portion of the Share Units received in exchange for the
Exchanged Shares then Director shall forfeit the portion of the Share Units
received in exchange for the Exchanged Shares which is not vested on the date he
ceases to be a Non-Employee Director; provided, however, that unless otherwise
determined by the Board, if (a) Director serves out his or her term but does not
stand for re-election at the end thereof, or (b) Director shall retire from
service on the Board (for reasons other than death) prior to the expiration of
his or her term and on or after the date he or she attains age 71, Director’s
Share Units received in exchange for the Exchanged Shares shall remain in effect
and vest, as if Director had remained a Non-Employee Director of Sysco. Upon the
death of Director, any unvested portion of the Share Units received in exchange
for the Exchanged Shares shall vest.

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of
the day and year first above written.

            Sysco Corporation
      By           Name:           Title:             DIRECTOR:
                 Name:                

 